DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application No. 1967425 to Otto, which discloses:
Claim 1: A steering lock device comprising:
a motor 9 configured to rotate a motor shaft (see FIGS. 1-2);
a worm 25 attached to the motor shaft of the motor 9;
a main gear 27 configured to rotate along with rotation of the worm 25;
a cam member 21 integrally provided with the main gear 27; and
a rod 5 including an insertion and extraction portion 5 (see FIG. 1),
wherein the insertion and extraction portion 5 is configured to be inserted into and extracted from an opening provided on a steering shaft side (intended use) in accordance with an operation of the cam member 21 along with rotation of the main gear 27, and 
wherein at least a part of at least one of the worm 25 and the insertion and extraction portion 5 is configured to be accommodated within and overlapping a circumferential region of the main gear 27 between an outer periphery of the main gear 27 and a rotation axis of the main gear 27 when the main gear 27 is viewed in a plan view along a rotation axis direction of the main gear 27 (see FIG. 1 – portion 7 extends down and portion 5 extends inwardly underneath main gear 27 in order to satisfy the claim limitation).

Claim Rejections - 35 USC § 103
The text 35 USC § 103 not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. 1967425 to Otto, as applied to Claim 1 above, and further in view of Korean Patent Publication No. 10-0868167 B1 to Kim Seong Won.
Claim 4: Otto does not disclose wherein the main gear 5 is an arc-shaped gear including teeth in an arc shape (the limitation “in an arc shape” is not understood to define a shape of the gear teeth, but rather the shape of the gear itself), which forms a part of a circle.
Kim Seong Won teaches a similar transmission including a worm, an intermediate gear, and an output gear that controls movement of arms through a limited range of motion.
The insertion and extraction portion disclosed by Otto is also understood to move through a limited range of motion.  In view of the Kim Seong Won teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering lock device disclosed by Otto such that the main gear 5 is an arc-shaped gear including teeth in an arc shape, which forms a part of a circle, in order to reduce the weight of the steering lock device and to reduce manufacturing costs of the steering lock device.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Allowable Subject Matter
Claims 2-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 10,017152 to Laval et al., U.S. Patent No. 9,573,614 to Park, European Patent Application No. 1967425 to Otto, and Korean Patent Publication No. 10-0868167 B1 to Kim Seong Won are considered to be the closest prior art.  
Claim 2: Laval discloses a steering lock device comprising:
a motor 9 configured to rotate a motor shaft (see FIG. 2) mounted on a frame member 23a and extending along a planar portion of the frame member 23a;
a worm 15 attached to the motor shaft of the motor 9;
an intermediate gear 7 (i.e., not a two-stage gear as recited in Claim 2) configured to rotate along the planar portion and including a first gear 7 engaged with the worm 15;
a main gear 5 configured to rotate along the planar portion and including external teeth (i.e., not internal teeth as recited in Claim 2) engaged with the intermediate gear 7; and
a rod 3 configured to transition between two states along with rotation of the main gear 5, 
wherein the two states are a restriction state that rotation of a steering shaft is restricted and a cancel state that the restriction is canceled.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to replace the intermediate gear 7 with a two stage gear including a first gear engaged with the worm and a second gear, in order to increase gear reduction of the transmission.
However, the Office does not find that it would have been obvious to those having ordinary skill in the art to somehow replace or modify the main gear 5 to include internal teeth engaged with a second gear of a two-stage gear (according to the modification described above replacing the intermediate gear with a two-stage gear).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658